Title: From John Adams to Benjamin Rush, 2 April 1811
From: Adams, John
To: Rush, Benjamin



My dear Friend
Quincy April 2. 1811

I thank you for the Trouble you have kindly taken in procuring the Samples of Coins for my Son J. Q. A; which Mr Quincy was so good as to deliver with his own hand: and am glad to learn from your Letter that Mr Erving in behalf of my Son T. B. A, has paid you the Amount of them.
I thank you for your Letter of the 4th of March and your Congratulations on the Appointment of my Son to a Seat on the Bench; a Situation more agreable to me,  as it places him out Politicks as well as Negotiation, than any other to which he could be appointed. But Sub Rosa I have doubts whether he will like it so well; because I apprehend he will feel as his Father felt on his Return from Europe. I would not have accepted the Office of a Judge, for this reason and no other, that I apprehended myself after an inattention to the Science and practice of Law for fourteen years, not Sufficiently familiar with its Principles, Precepts and Forms to qualify me for a Station so momentous to the dearest Interest of my Fellow Citizens.
Above all I thank you for The Volume of your Lectures; to me a very precious Present. Your Writings are always as entertaining as The Lady of The Lake and much more instructive. They are a vast Magazine of Ideas novel and original calculated to excite and assist every enquiring Mind in the pursuit of Branches of Knowledge the most useful to Mankind and most essential to their Happiness.
The Legislature of Massachusetts in their last Session, created a Corporation for the purpose of establishing a Public Hospital and were pleased without my Knowledge to appoint me, a most Useless and unworthy Member of it. I know of but Service I can possibly render to this honourable Institution and that is by presenting them with your learned and experienced Lecture up this humane and noble Subject. And this will be a very minute Service, because I have no doubt my Excellent and honourable Colleagues will be possessed of the Book. long before We meet, I hope your Bookseller will transmit a Number of these Volumes to Boston for Sale.
I am not prone to Flattery; and if I were, you would neither love me the better nor esteem me the more for indulging the disposition. It is no more than Justice to Say that your Reputation as a Physician is justly higher and more extensive than that of any one who has ever lived in America: and as a Lecturer you certainly Stand unrivalled. If my Son could be thought the second Sublimi feriam Sidera Vertice.
I want to write a Line to your Attorney General who is worthy of his Father, Health and Long Life, not So much for your Enjoyment as for the general good of Mankind and for no Individual Out of your own Family more than

John Adams